DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 15 has been cancelled. Claims 1-14 have been examined and are pending.
Examiner Comments
Claims 12-13 are directed towards “...an assignment unit...a transmit unit...a receive unit...a checking unit...and a provision unit...” and has been analyzed for 35 USC 112(2). The claim comprises a first spear phishing management module and a second spear phishing management module, respectively. No 35 USC 112(2) deemed necessary since specification states: “...for example the assignment unit, the transmit unit, the receive unit, the checking unit or the provision unit, can be implemented using hardware and/or software... for example as a computer or a microprocessor or a control computer. In the case of a hardware implementation, the respective unit may be designed as an apparatus or as part of an apparatus, for example as a computer or a microprocessor or a control computer. In the case of a software implementation, the respective unit may be designed as a computer program product, as a function and a routine, as part of a program code or as an executable object. A computer program product may be provided or delivered, for example, as a storage medium, for example a memory card, a USB stick, a CD-ROM, a DVD or else in the form of a downloadable file from a server in a network...” (pp. 8, lines 9-17 ).

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 5: comprises.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, lines 2-3: “...the authentication method...;” antecedent basis concern.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...an assignment unit...a transmit unit...a receive unit...a checking unit...and a provision unit...” in claims 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by General Instrument Corporation  US PG Publication (20130239169 A1), was submitted in 09/15/2021 IDS.
Regarding currently amended claims 1 and 12, General Instrument Corporation  teaches a method for transmitting data packets[General Instrument Corporation , ¶¶0016-0017: example environment 100 shows techniques enabling a policy for a (secure) packet 112 (a data packet), capable of end-to-end encryption of packet having sensitive data; transmission from a source node 102 (a transmit node), in a wired or wireless communication networks 104, to a target device 106 (a receive node ). ¶¶0018-0019 0025 and 0057-0059: the communication network includes multiple communication networks as shown in Fig. 1; each shown as path between nodes at 104-1 (at least one transmission section), 104-2 (at least two transmission sections), 104-3, 104-4, and 104-5 networks, though the term network may be a simple path between intermediate nodes 108-1 to 108-4 or comprise a complex combination of wired and/or wireless communication channels having multiple networks. While not required, network 104-5 within the required node path 110, often has a last hop via wireless transmission from a source node 102 computer to a tablet computer 106-5, where both node and computers have interfaces and components (a transmitter and a receiver) to communicate/exchange data via wireless LAN, for example.]
 - assigning [General Instrument Corporation , ¶¶0016-0019: transmission from a source node 102 (a transmit node), in a wired or wireless communication networks 104, to a target device 106; where each intermediate nodes 108 (e.g. 108-1) cryptographically signs (assigning) the packet 112 having cryptographic signatures (an item of security information ... comprises information relating to a cryptographic protective function) from each of intermediate nodes 108-1 (“Int. #1 Sig.”), to 104-2 (an adjacent transmission section) (“Int. #1 Sig.”), etc. as well as an end-to-end cryptographic signature (shown as “Source Sig.”), which is signed over the payload (e.g., sensitive data), which may also include a policy indicating required node path 110. See Fig. 1.]
at least one transmission section (TSi), [General Instrument Corporation , ¶¶0016-0017 and 0019: transmits packet 112 from a source node 102 (the transmit node), in a wired or wireless communication networks 104, to a target device 106 (the receive node). Target device 106 receives a packet transmitted through required node path 110 and having a cryptographic signature (containing the assigned security information) for each node of the required node path. ]
- checking [See General Instrument Corporation , Fig. 1 and ¶¶0018-0019, 0021, and 0026: Source node 102 includes/determine policy 210 (a predefined guideline) having required node path 110. Policy verifier 306 is capable of determining (checking), based on intermediate-node cryptographic signatures 312 (i.e. (“Int. #1 Sig.”), (“Int. #2 Sig.”), etc. (the security information)), an actual path of packet 112 through nodes of the infrastructure to the target device 106 (a receive node), where actual node path of packet matches required node path 110. On verification, policy verifier 306 trusts sensitive data 208.] and 
- providing a next transmission section  [See General Instrument Corporation , ¶0027: Hence,  each of intermediate nodes 104-2 (“Int. #1 Sig.”) (the security information), to 104-3 (a next transmission section section) (“Int. #1 Sig.”) (an item of security ), etc. as well as an end-to-end cryptographic signature (shown as “Source Sig.”) (a protective function), which is signed over the payload (e.g., sensitive data), which may also include a policy indicating required node path 110 (one measure).]
Regarding currently amended claim 12, General Instrument Corporation  teaches a transmit node : [See General Instrument Corporation , ¶¶0018-0019 0025 and 0057-0059: the communication network includes multiple communication networks as shown in Fig. 1; each shown as path between nodes at 104-1 (at least one transmission section), 104-2 (at least two transmission sections), 104-3, 104-4, and 104-5 networks, though the term network may be a simple path between intermediate nodes 108-1 to 108-4 or comprise a complex combination of wired and/or wireless communication channels (a communication connection) having multiple networks. While not required, network 104-5 within the required node path 110, often has a last hop via wireless transmission from a source node 102 (the transmit node) computer to a tablet computer 106-5 such as target node 106 (receive node), where both node and computers have interfaces and components (a transmitter and a receiver) to communicate/exchange data via wireless LAN, for example.]
- an assignment unit [General Instrument Corporation , See Fig. 2 and ¶¶0018-0019 and 0023: each node cryptographically signs by (assigning unit) the packet 112 having cryptographic signatures (i.e. “Int. #1 Sig.”), etc. (an item of security information ... comprises information relating to a cryptographic protective function) from each of intermediate nodes 104-2 an adjacent transmission section, 104-3, etc. See Fig. 1] and 
- a transmit unit [General Instrument Corporation , See Fig. 2 and ¶0027: Hence,  each of intermediate nodes 104-2 (“Int. #1 Sig.”) (the assigned security information), to 104-3 (a next transmission section section) (“Int. #2 Sig.”), etc. as well as an end-to-end cryptographic signature (shown as “Source Sig.”) (a protective function), which is signed over the payload (e.g., sensitive data), which may also include a policy indicating required node path 110 (a measure).
 
Regarding currently amended claim 2, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the data packet item of security information [General Instrument Corporation , ¶0022: policy module 206 is capable of determining a required node path through an infrastructure through which a packet is intended to be sent to a target device. Policy module 206, alone or acting through a trusted intermediate node, appends a policy to the packet, and cryptographically signs the packet (the further item of security information is transmitted, together with the at least one first item of security information). Policy 210 includes or is appended along with required node path 110 to the packet. See Fig. 2 and ¶0027: Hence,  each of intermediate nodes 104-2 (“Int. #1 Sig.”) (the assigned security information), to 104-3 (a next transmission section section) (“Int. #2 Sig.”), etc.]
 
 Regarding currently amended claim 3, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation   teaches wherein the item of security information  is assigned by arranging the item of security information  in the header  of the data packet . [General Instrument Corporation , See Fig. 1 shows packet 112; ¶¶0019-0020: cryptographic signing of signatures: (“Int. #1 Sig.”), etc. (“Int. #2 Sig.”), etc. at each node which appends and determines the next node; ¶¶0043-0044 and 0046: end-to-end security enforces secure packet transmissions]

Regarding currently amended claim 4, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the assignment is carried out by arranging a reference value of the item of security information [General Instrument Corporation , See ¶¶0018-0019 and 0023: each node cryptographically signs by (assigning unit) the packet 112 having cryptographic signatures (i.e. “Int. #1 Sig.”), etc. (an item of security information ... comprises information relating to a cryptographic protective function). ¶¶0025-0027: intermediate node cryptographic signatures 312 (item of security information in the header of the data packet) can be determined by the policy verifier 306 of the target device 106 (receive node), which can be a computing device 106-4 (a security server). ¶¶0042 and 0044-0045: method 700 illustrates the end-to-end security where set policies, such as initial and trusted node (a reference value of the item of security information), generation of the sensitive packet; performed by policy decision point. Hence, Examiner interprets that the initial/trusted node generates the initial cryptographic signature to be established as the reference value for subsequent signatures generated.] 
 
        Regarding currently amended claim 5, General Instrument Corporation  teaches claim 1 as described above.                                                                                        
item of security information [General Instrument Corporation , ¶0026:  Packet 112 includes sensitive data 208 (a superordinate data packet containing the data packet.), a source signature 310, intermediate node cryptographic signatures 312 (the item of security information in a header), policy 210, and required node path 110. ¶0045-0046: method 700 shows an initial and trusted node of the infrastructure, an owner of the sensitive packet, a generator of the sensitive packet, or a policy decision point (e.g., source node 102 and trusted intermediate nodes 108-1 of FIGS. 1 and 506 of FIG. 5) where determining a manner in which to forward packet to next node of infrastructure updates by appending portions of the sensitive packet to conform to the policy.]
 
Regarding currently amended claim 6, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the cryptographic protective function comprises at least one of the details relating to a security option used, a security protocol used, a detail relating to the protected transmission path, for which the cryptographic protective function is valid. [General Instrument Corporation , See ¶¶0018-0019 and 0023: each node cryptographically signs by (assigning unit) the packet 112 having cryptographic signatures (i.e. “Int. #1 Sig.”), etc. (an item of security information ... comprises ). ¶0051: The sensitive packet can be encrypted for end-to-end confidentiality protection between the target device and an initial node of the infrastructure through which the sensitive packet is initially transported, for example. This end-to-end confidentiality protection (a detail relating to the protected transmission path) can be an inner layer encryption as noted above]
 
Regarding currently amended claim 7, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the item of security information [General Instrument Corporation , See ¶¶0016-0019: ...cryptographic signatures (item of security information). ¶¶0032-0033: policy module 206 determines a required node path 110 through intermediate nodes 506, 508, 510, 512, 514, 516, and 518, along with a corresponding order through which the packet is to be transmitted, namely from 1 to 6; appends a policy to the packet, the policy having the required node path.]
 
Regarding currently amended claim 9, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the respective transmit node item of the security information (a filter node [General Instrument Corporation , See  ¶¶0016-0017 and 0019: transmits packet 112 from a source node 102 (the transmit node), in a wired or wireless communication networks 104, to a target device 106 (the receive node). Target device 106 receives a packet transmitted through required node path 110 and having a cryptographic signature (item of the security information) for each node of the required node path. ¶¶0018-0019 0025 and 0057-0059: the communication network includes multiple communication networks as shown in Fig. 1; each shown as path between nodes at 104-1 (at least one transmission section), 104-2 (at least two transmission sections), 104-3, 104-4, and 104-5 networks, though the term network may be a simple path between intermediate nodes 108-1 to 108-4 (a filter node) ...]
 
Regarding currently amended claim 10, General Instrument Corporation  teaches claim 1 as described above.
General Instrument Corporation  teaches wherein the transmitter [General Instrument Corporation , See ¶¶0057-0059: interfaces and components (a transmitter and a receiver) of source node 102 and target node 106 uses to communicate/exchange data via wireless LAN, for example. ¶¶0018-0019 0025 and 0057-0059: the communication network includes multiple communication networks as shown in Fig. 1; each shown as path between nodes at 104-1 (at least one transmission ), 104-2 (at least two transmission sections), 104-3, 104-4, and 104-5 networks, though the term network may be a simple path between intermediate nodes 108-1 to 108-4 or comprise a complex combination of wired and/or wireless communication channels having multiple networks. ¶0022: policy module 206 is capable of determining a required node path through an infrastructure through which a packet is intended to be sent to a target device. Policy module 206, alone or acting through a trusted intermediate node, appends a policy (a minimum security requirement) to the packet, and cryptographically signs the packet]
 
Regarding currently amended claim 11, General Instrument Corporation  teaches a system for transmitting data packets configured to carry out the method as claimed in claim 1. [General Instrument Corporation , See ¶¶0057-0059: interfaces and components (a transmitter and a receiver) of source node 102 (at least one transmit node) and target node 106 (one receive node) uses to communicate/exchange data via wireless LAN (a communication connection), for example. ¶¶0018-0019 0025 and 0057-0059: the communication network includes multiple communication networks as shown in Fig. 1; each shown as path between nodes at 104-1 (at least one transmission section), 104-2 (at least two transmission sections), 104-3, 104-4, and 104-5 networks, though the term network may be a simple path between intermediate nodes 108-1 to 108-4 or comprise a complex combination of wired and/or wireless communication channels having multiple networks. ¶0022: policy module 206 is capable of determining a required node path through an infrastructure through which a packet is intended to be sent to a target device. ]
 
Regarding currently amended claim 13, General Instrument Corporation  teaches a receive node , 
- a receive unit [General Instrument Corporation , See ¶¶0016-0017 and 0019: transmits packet 112 from a source node 102, in a wired or wireless communication networks 104, to a target device 106 (the receive node).]
- a checking unit [General Instrument Corporation , See General Instrument Corporation , Fig. 1 and ¶¶0018-0019, 0021, and 0026: Source node 102 includes/determine policy 210 (a predefined guideline) having required node path 110. ¶¶0026-0027: policy verifier 306 (a checking unit) is capable of determining an intermediate-node cryptographic signature 312 and determines whether the actual node path of the packet matches required node path 110 of packet 112] and 
[General Instrument Corporation , ¶¶0026-0027: policy verifier 306 (a checking unit) of target processor(s) 302 (a provision unit) is capable of determining an intermediate-node cryptographic signature 312; which also determines whether the actual node path of the packet matches required node path 110 (a measure) of packet 112 ]
 
Regarding currently amended claim 14, General Instrument Corporation  teaches a computer program product, comprising a computer readable hardware storage device having computer readable code stored therein, said program code executable by a processor of a computer system to implement    claim 1. [General Instrument Corporation , ¶¶0059-0060: device 800 include firmware/software with computer-executable instructions executed therein; See ¶0026: target processors 302 and target computer-readable storage media (“CRM”) 304 (a computer readable hardware storage device)] 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over General Instrument Corporation  US PG Publication (20130239169 A1), was submitted in 09/15/2021 IDS, in view of Wakiyama, US PG  Publication (20050010759 A1).

Regarding currently amended claim 8, General Instrument Corporation  teaches claim 1 as described above.
White General Instrument Corporation  teaches the items of security information  [General Instrument Corporation, See ¶¶0018-0019 and 0023: each node cryptographically signs by (assigning unit) the packet 112 having cryptographic signatures (i.e. “Int. #1 Sig.”), etc. (an item of security information). ¶0020: the required node path is determinable by target device 106 or, in some cases, a trusted intermediate node (e.g., node 108-4). This permits verification that the packet followed exactly the required node path.]; however, General Instrument Corporation  fails to explicitly teach but teaches wherein the item of security information [Wakiyama, ¶0097: transmitter 11 process generates a hash value (the item of security information) by applying hash function to original data; where given portion of hash value means “58 minus DS” bits from most significant bit (MSB). ¶¶0031-0032: communications packet include: data region of 8 bytes maximum, a header region disposed forward of data region, and footer region; original transmission object data is data that should be sent from the transmitter 11 to the receiver 21. ¶0033: in FIG. 2B, the 8-byte data region includes, from LSB end to MSB end, an original data region D[n] where the original data is disposed, an authentication data region P[n] (an item of information relating to the authentication method); the size of the authentication data region P[n] is variable from 26 bits to 50 bits].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combined the teachings of a policy for secure packet transmission using required node paths and cryptographic signatures of General Instrument Corporation  before him or her by including the teachings of a communications system and packet structure of Wakiyama. The motivation/suggestion would have been obvious to modify the intermediate nodes 108 of the communication network 104 with message authentication and communication control as to yield authenticated data information associated with a communication packet being transmitted to a receiver [Wakiyama, ¶¶0031-0034]. 
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narayanan et al (9,559,948 B2) discloses system and method for managing unknown flows in a flow-based switching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Sakinah White Taylor/Primary Examiner, Art Unit 2497